Exhibit 10.83

 

VCAMPUS CORPORATION

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is entered into as of the
            day of May 2003, by and among VCampus Corporation, a Delaware
corporation (the “Company”), and the purchasers listed on Exhibit A hereto (the
“Purchasers”).

 

WHEREAS, the Company desires to enter into this Agreement with the Purchasers to
sell and issue preferred stock and warrants to the Purchasers; and

 

WHEREAS, the Purchasers desire to enter into this Agreement to acquire preferred
stock and warrants of the Company on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties to
this Agreement mutually agree as follows:

 

1.                                      Authorization and Sale.

 

1.1                               Authorization. The Company has authorized the
issuance and sale to the Purchasers of:

 

(a)                                                         Up to 30,000 shares
of its Series H Convertible Preferred Stock, $0.01 par value per share (the
“Series H Preferred Stock”), having substantially the rights, preferences,
privileges and restrictions set forth in the Certificate of Designations of
Series H Convertible Preferred Stock in substantially the form attached hereto
as Exhibit B (the “Certificate of Designations”); and

 

(b)                                                        warrants for the
purchase of a number of shares of common stock equal to 25% of the number of
shares of common stock initially issuable upon conversion of the Series H
Preferred Stock purchased hereunder, in substantially the form attached hereto
as Exhibit C (the “Warrants”).

 

1.2                               Sale. Subject to the terms and conditions
hereof, each Purchaser agrees to purchase from the Company, and the Company
agrees to sell and issue to such Purchaser, the number of shares of Series H
referred Stock at a per share purchase price of $240.00 (the “Shares”) and the
number of Warrants to purchase shares of common stock as set forth on Exhibit A
attached hereto.   Each share of Series H Preferred Stock shall initially be
convertible into one hundred (100) shares of common stock.

 

2.                                      Closings; Delivery.

 

2.1                               Closings. The closing of the purchase and sale
of the Shares and Warrants under this Agreement shall take place at 2:00 p.m.
(Eastern time) on May      , 2003 at the offices of Wyrick Robbins Yates &
Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh, North

 

--------------------------------------------------------------------------------


 

Carolina, or at such other time and place as the Company and the Purchasers may
agree.  Additional Purchasers may enter into this Agreement with the Company’s
consent at additional closings (each closing hereunder, a “Closing”).

 

2.2                               Delivery. At each Closing, subject to the
terms and conditions hereof, the Company will deliver to the Purchasers
certificates representing the Shares and the Warrants to be purchased by the
Purchasers from the Company at the Closing, dated the date of the Closing,
against payment of the purchase price therefor payable as of the date of such
Closing by wire transfer.

 

3.                                      Representations and Warranties of the
Company. The Company hereby represents and warrants to each Purchaser as
follows.

 

3.1                               Organization and Standing.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has all requisite corporate power and authority to
own and operate its properties and assets and to carry on its business as now
conducted and as currently proposed to be conducted.  The Company is duly
qualified and authorized to do business, and is in good standing as a foreign
corporation, in Virginia and in each other jurisdiction where the nature of its
activities and of its properties makes such qualification necessary, except
where a failure to do so would not have a material adverse effect on the
Company.

 

3.2                               Capitalization.  The authorized and
outstanding capital of the Company, as of April 30, 2003, consisted of: 
1,200,000 shares of Series D Convertible Preferred Stock, $0.01 par value per
share, 1,013,809 of which are issued and outstanding; 1,000,000 shares of Series
C Convertible Preferred Stock, $0.01 par value per share, 611,522 shares of
which are issued and outstanding; 3,000,000 shares of Series E Convertible
Preferred Stock, 584,835 of which are issued and outstanding; 3,000,000 shares
of Series F Convertible Preferred Stock, all of which are issued and
outstanding; 1,458,413 shares of Series F-1 Convertible Preferred Stock, all of
which are issued and outstanding; 60,000 shares of Series F-2 Convertible
Preferred Stock, 27,578 of which are issued and outstanding; 80,000 shares of
Series G Convertible Preferred Stock, 78,041 of which are issued and
outstanding, 201,587 shares of undesignated and unissued Preferred Stock, $0.01
par value per share; and 36,000,000 shares of common stock, $0.01 par value per
share, 1,581,306 of which were issued and outstanding.  Prior to Closing the
Company will have filed the Certificate of Designations for the Series H
Preferred Stock in Delaware authorizing up to 30,000 shares of Series G
Preferred Stock, none of which will be outstanding prior to Closing.

 

All of the outstanding shares of common stock and preferred stock have been duly
authorized and validly issued, are fully paid and nonassessable and were issued
in compliance with all applicable federal and state securities laws.  The
Company has duly and validly reserved (i) the Shares for issuance as
contemplated hereby, (ii) a sufficient number of shares of common stock for
issuance upon conversion of the Shares (the “Conversion Shares”), subject to
adjustment pursuant to the terms of the Certificate of Designations, and (iii) a
sufficient number of shares of common stock for issuance upon exercise of the
Warrants (the “Warrant Shares”).  Except for the conversion rights associated
with the Series C, D, E, F,  F-1, F-2, G and H

 

2

--------------------------------------------------------------------------------


 

Preferred Stock and the rights created under this Agreement and except as
disclosed in the reports and documents filed by the Company prior to the date of
this Agreement under the Securities Act of 1933, as amended (the “Securities
Act”), and the Securities Exchange Act of 1934, as amended (the “SEC Filings”),
there are no outstanding rights of first refusal, preemptive rights or other
rights, options, warrants, conversion rights or other agreements, either
directly or indirectly, for the purchase or acquisition from the Company of any
shares of its capital stock.

 

3.3                               Authorization.  All corporate action on the
part of the Company and its directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the performance of all
the Company’s obligations hereunder and thereunder, and the authorization,
issuance, sale and delivery of the Shares, Conversion Shares, the Warrants and
the Warrant Shares (collectively, the “Securities”) has been taken.  This
Agreement, when executed and delivered by the Company and the respective other
parties thereto, shall constitute a valid and legally binding obligation of the
Company enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors, rules
and laws governing specific performance, injunctive relief and other equitable
remedies.

 

3.4                               Validity of the Shares.  The Shares and
Warrants, when issued pursuant to the terms of this Agreement, and the
Conversion Shares and Warrant Shares, when issued pursuant to the terms of the
Certificate of Designation and the Warrants, will be validly issued, and fully
paid and nonassessable and will be free of any liens or encumbrances; provided,
however, that such securities will be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein and subject to certain
other restrictions, including restrictions imposed pursuant to Nasdaq
Marketplace Rules, as set forth in the Certificate of Designations and the
Warrants.

 

3.5                               Compliance with Other Instruments.  The
Company is not in violation of any provisions of its Certificate of
Incorporation or its Bylaws as amended, or of any provisions of any material
agreement or any judgment, decree or order by which it is bound or any statute,
rule or regulation applicable to the Company.  Subject to the compliance with
such filings as may be required to be made with the SEC, the National
Association of Securities Dealers, Inc. (the “NASD”) and certain state
securities commissions, the execution, delivery and performance of this
agreement and the issuance and sale of the Shares and Warrants pursuant hereto
and, subject to Nasdaq shareholder approval rules, the issuance of the
Conversion Shares and the Warrant Shares pursuant to the Certificate of
Designations and the Warrants, respectively, will not result in any such
violation or be in conflict with or constitute a default under any such
provisions or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company.

 

3.6                               Governmental Consents.  All consents,
approvals, orders or authorization of, or registrations, qualifications,
designations, declarations or filings with, any federal or state governmental
authority on the part of the Company required in connection with the valid
execution and delivery of this Agreement, the offer, sale or issuance of the
Securities, or the consummation of any other transaction contemplated hereby,
have been obtained, except for notices required to be filed with the SEC, the
NASD and certain state securities commissions thereafter, which notices will be
filed on a timely basis.

 

3

--------------------------------------------------------------------------------


 

3.7                               Accuracy of Reports.  The SEC Filings required
to be filed by the Company within the year prior to the date of this Agreement
under the Securities Exchange Act of 1934 have been duly filed, were in
substantial compliance with the requirements of their respective forms, were
complete and correct in all material respects as of the dates at which the
information was furnished, and contained (as of such dates) no untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.

 

3.8                               Disclosure.  No representation or warranty of
the Company contained in this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

 

4.                                      Representations and Warranties of the
Purchasers. Each Purchaser hereby represents and warrants to the Company as
follows:

 

4.1                               Power and Authority. It has the requisite
power and authority to enter into this Agreement, to purchase the Securities and
to carry out and perform its obligations under the terms of this Agreement.

 

4.2                               Due Execution. This Agreement has been duly
authorized, executed and delivered by it, and, upon due execution and delivery
by the Company, will be a valid and binding agreement of it, subject to laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, rules and laws governing specific performance, injunctive relief and
other equitable remedies.

 

4.3                               Investment Representations.

 

(a)                                  Purchaser is a resident of the state
indicated on the signature page hereof, is legally competent to execute this
Agreement, and:

 

(i)                                     if Purchaser is an individual, has his
or her principal residence in such state and is at least 21 years of age; or

 

(ii)                                  if Purchaser is a corporation,
partnership, trust or other form of business organization, has its principal
office in such state; or

 

(iii)                               if Purchaser is a corporation, partnership,
trust or other form of business organization, Purchaser has not been organized
for the specific purpose of acquiring the Securities.

 

(b)                                 The Purchaser has read this Agreement
carefully and, to the extent believed necessary, has discussed the
representations, warranties and agreements and the applicable limitations upon
the Purchaser’s resale of the Securities with counsel.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The Purchaser understands that no federal
or state agency has made any finding or determination regarding the fairness of
this offering, or any recommendation or endorsement of this offering.

 

(d)                                 The Purchaser is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Act.

 

Entities that are accredited investors under Rule 501 include, among others,
certain banks, savings and loan associations, registered securities
broker-dealers, insurance companies, registered investment companies and
trusts.  Individuals that are accredited investors under Rule 501 include, among
others, any natural person whose individual net worth, or joint net worth with
that person’s spouse, exceeds $1 million; or who had income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and who has a reasonable
expectation of reaching the same income level in the current year.

 

(e)                                  The Purchaser has had access to and has
read copies of the Company’s SEC Filings and has had an adequate opportunity to
ask questions of and receive answers from the Company regarding these documents
and to obtain such other information as the Purchaser desires in order to
evaluate an investment in the Securities.

 

(f)                                    The Purchaser is financially able to bear
the economic risk of this investment, including the ability to afford holding
the Securities for an indefinite period, or to afford a complete loss of its
investment.

 

(g)                                 The Purchaser is purchasing the Securities
for the Purchaser’s own account, with the intention of holding the Securities
for investment purposes and not for the purpose of reselling or otherwise
participating, directly or indirectly, in a distribution of the Securities, and
shall not make any sale, transfer or other disposition of any portion of the
Securities purchased hereby without registration under the Act and any
applicable securities act of any state or unless an exemption from registration
is available under such acts.

 

(h)                                 The Purchaser understands that an investment
in the Securities is a highly illiquid investment, and that, the Purchaser will
have to bear the economic risk of the investment indefinitely (or at least until
such shares may become registered as provided under this Agreement) because the
shares of common stock underlying the Securities have not been registered under
the Act and the Securities are being issued pursuant to a private placement
exemption under Regulation D, on the grounds that no public offering is
involved.  Therefore, the Securities and the shares of common stock issuable in
connection therewith cannot be offered, sold, transferred, pledged or
hypothecated to any person, unless either they are subsequently registered under
the Act and applicable state securities laws or an exemption from registration
is available and the Purchaser obtains a favorable opinion of the Company’s
counsel to that effect.

 

5

--------------------------------------------------------------------------------


 

(i)                                     Prior to registration of the Shares by
the Company pursuant to the Registration Rights Agreement referenced in Section
5.6 hereof, the Purchaser understands that the provisions of Rule 144
promulgated under the Act are not available for at least one (1) year to permit
resale of the Securities or the shares of common stock underlying the
Securities, and there can be no assurance that the conditions necessary to
permit routine sales of such securities under Rule 144 will ever be satisfied,
and, if Rule 144 should become available, routine sales made in reliance on its
provisions could be made only in limited amounts and in accordance with the
terms and conditions of the Rule.  The Purchaser further understands that in
connection with sales for which Rule 144 is not available, compliance with some
other registration exemption will be required, which may not be available.

 

(j)                                     The Purchaser understands and agrees
that stop transfer instructions will be given to the Company’s transfer agent or
the officer in charge of its stock records and noted on the appropriate records
of the Company to the effect that the Securities and the shares of common stock
issuable upon exercise or conversion thereof may not be transferred out of the
Purchaser’s name unless either such securities become registered under the Act
or it is established to the satisfaction of counsel for the Company that an
exemption from the registration provisions of the Act and applicable state
securities laws is available therefore.  The Purchaser further agrees that there
will be placed on the certificates for the Securities and the underlying common
stock, or any substitutions therefore, a legend stating in substance as follows,
that the Purchaser understands and agrees that the Company may refuse to permit
the transfer of the stock out of its name and that the stock must be held
indefinitely in the absence of compliance with the terms of such legend.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT AND MAY NOT
BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH REGISTRATION UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE
CORPORATION) REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY BE MADE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS.

 

The Purchaser agrees to indemnify the Company, its directors, officers and
employees, and to hold them harmless from and against any and all liability,
damages, costs or expenses, including reasonable attorney fees, on account of or
arising out of (i) any inaccuracy in the Purchaser’s representations and
warranties hereinabove set forth; (ii) the disposition of any Securities or
common stock which it will receive, contrary to its foregoing representations
and warranties; and (iii) any action, suit or proceeding based upon either the
claim that the Purchaser’s representations or warranties were inaccurate or
misleading or otherwise cause for obtaining damages or redress from the Company,
its directors, officers or employees, or the disposition of any portion of the
Securities or common stock.

 

6

--------------------------------------------------------------------------------


 

4.4                               Government Consents. No consent, approval or
authorization of, or designation, declaration or filing with, any state, federal
or foreign governmental authority on the part of such Purchaser because of any
special characteristic of such Purchaser is required in connection with the
valid execution and delivery of this Agreement by such Purchaser or the
consummation by such Purchaser of the transactions contemplated hereby;
provided, however, that such Purchaser makes no representations as to compliance
with applicable state securities laws.

 

4.5                               Placement Fee.  To the extent the Purchaser is
purchasing Shares through a placement agent, the Purchaser understands that the
Company might agree to pay such placement agent a placement fee of up to 6% for
its placement services, payable in cash or securities at the election of the 
Company.

 

5.                                      Conditions to the Purchaser’s
Obligations at the Closing. The obligations of a Purchaser to purchase the
Securities at the Closing are subject to the fulfillment on or before such
Closing of each of the following conditions:

 

5.1                               Representations and Warranties. The
representations and warranties of the Company contained in Section 3 shall be
true in all material respects on and as of the Closing with the same force and
effect as if they had been made at the Closing.

 

5.2                               Performance. The Company shall have performed
and complied in all material respects with all agreements and conditions
contained in this Agreement required to be performed or complied with by it on
or before the Closing.

 

5.3                               Qualifications. All authorizations, approvals
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required prior to and in connection with
the lawful issuance and sale of the Securities pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.

 

5.4                               Legal Investment. At the time of the Closing,
the purchase of the Securities by the Purchaser hereunder shall be legally
permitted by all laws and regulations to which it or the Company is subject.

 

5.5                               Proceedings and Documents. All corporate and
other proceedings in connection with the transactions contemplated at the
Closing hereby and all documents and instruments incident to such transactions
shall be reasonably satisfactory in substance and form to the Purchaser, and the
Purchaser shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.

 

5.6                               Registration Rights Agreement.  The Company
shall have executed and delivered a Registration Rights Agreement to the
Purchaser, in substantially the form attached hereto as Exhibit D, granting
registration rights with respect to the Conversion Shares and the Warrant
Shares.

 

7

--------------------------------------------------------------------------------


 

6.                                      Conditions to the Company’s Obligations
at the Closing. The obligations of the Company to issue and sell Securities at
the Closing are subject to the fulfillment on or before the Closing of each of
the following conditions:

 

6.1                               Representations and Warranties. The
representa­tions and warranties of the Purchasers contained in Section 4 shall
be true in all material respects on and as of the Closing with the same force
and effect as if they had been made at the Closing.

 

6.2                               Performance. The Purchasers shall have
performed and complied in all material respects with all agreements and
conditions contained in this Agreement required to be performed or complied with
by them on or before the Closing.

 

6.3                               Qualifications. All authorizations, approvals
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required prior to and in connection with
the lawful issuance and sale of the Securities pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.

 

6.4                               Legal Investment. At the time of the Closing,
the purchase of the Securities by the Purchasers hereunder shall be legally
permitted by all laws and regulations to which it or the Company is subject.

 

7.                                      Miscellaneous.

 

7.1                               Entire Agreement; Effectiveness. This
Agreement and the documents referred to herein constitute the entire agreement
among the parties, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.2                               Governing Law. This Agreement shall be
governed by and construed under the laws of the State of Delaware as applied to
agreements among Delaware residents, made and to be performed entirely within
the State of Delaware.

 

7.3                               Counterparts; Facsimiles.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by facsimile transmission of a signature page hereto shall
constitute execution hereof.

 

7.4                               Headings.  The headings used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.5                               Notices.  Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit

 

8

--------------------------------------------------------------------------------


 

with the United States Post Office, by registered or certified mail, postage
prepaid, or sent by confirmed telecopy, addressed (a) if  the Company, at:

 

VCampus Corporation

1850 Centennial Park Drive, Suite 200

Reston, Virginia  20191

Attention:  Chief Financial Officer

 

With a copy to:

Kevin A. Prakke, Esq.

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina  27607-7506

 

or at such other address as the Company shall have furnished to a Purchaser in
writing, and (b) if to a Purchaser, at its address on the books and records of
the Company.

 

7.6                               Attorneys’ Fees.  Should any litigation or
arbi­tra­tion be commenced between the parties hereto concerning this Agreement,
the party prevailing in such litigation or arbitration shall be entitled, in
addition to such other relief as may be granted, to a reasonable sum for
attorneys’ fees and costs in such litigation or arbitration, which fees and
costs shall be determined by the court or arbitrator, as the case may be.

 

7.7                               Survival.  The representations, warranties,
covenants and agreements made herein shall survive any investiga­tion made by
any Purchaser and the Closing.  All statements as to factual matters contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed to be representations and warranties made by the Company hereunder as
of the date of such certificate or instrument.

 

7.8                               Severability.  In case any provision of this
Agreement shall be invalid, illegal or unenforceable, it shall to the extent
practicable, be modified so as to make it valid, legal and enforceable and to
retain as nearly as practicable the intent of the parties, and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

7.9                               Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to the Company or a Purchaser or
any subsequent holder of any Securities upon any breach, default or
noncompliance of a Purchaser, any subsequent holder of any Securities or the
Company under this Agreement, the Certificate of Designations or the Warrant
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of any similar breach, default or noncompliance thereafter
occurring.  It is further agreed that any waiver, permit, consent or approval of
any kind or character on the part of the Company or a Purchaser of any breach,
default or noncompliance under this Agreement, the Certificate of Designations
or the Warrant or any waiver on the Company’s or a Purchaser’s part of any
provisions or conditions of this

 

9

--------------------------------------------------------------------------------


 

Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing and that all remedies, either under this
Agreement, the Certificate of Designations or the Warrants, by law, or otherwise
afforded to the Company and the Purchasers, shall be cumulative and not
alternative.

 

7.10                        Information Confidential.   Each Purchaser
acknowledges that this Agreement and all attachments hereto are confidential and
for such Purchaser’s use only, and it will refrain from using such information
and any Company confidential information obtained by it pursuant to this
Agreement (collectively, “Confidential Information”) or reproducing, disclosing
or disseminating Confidential Information to any other person (other than its
employees, affiliates, agents or partners having a need to know the contents of
such information and its attorneys), except in connection with the enforcement
of rights under this Agreement, unless the Company has made such information
available to the public generally or it is required by a governmental body to
disclose such information.

 

7.11                        Amendments and Waivers.  Except as otherwise
expressly provided herein, any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) with the written consent of the
Company and the Purchaser to be bound, or persons holding a majority of the
Securities, on an as-converted to or exercised for common stock basis.  Any
amendment or waiver effected in accordance with this Section shall be binding
upon the Purchaser and each transferee of the Securities.

 

7.12                        Expenses.  The Company and each Purchaser shall be
responsible for its own costs and expenses, including “due diligence”
investigation and attorneys’ fees and expenses, incurred in connection with the
preparation, execution and delivery of this Agreement and other related
documentation.

 

The Next Page is the Signature Page.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first above written.

 

COMPANY:

VCAMPUS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Purchasers

 

Amount
Invested

 

Series H
Shares

 

Common
Stock
Initially
Issuable
Upon
Conversion

 

Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[list Purchasers here]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 


EXHIBIT B

 


SERIES H CERTIFICATE OF DESIGNATIONS

 

13

--------------------------------------------------------------------------------


 


EXHIBIT C

 


FORM OF WARRANT

 

14

--------------------------------------------------------------------------------


 


EXHIBIT D

 


REGISTRATION RIGHTS AGREEMENT

 

15

--------------------------------------------------------------------------------